DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant argues Gill does not teach a compartment. The Examiner disagrees. Gill teaches a protective sleeve [0019], which corresponds to a compartment. 
Applicant argues “Gill - as is - allows for use of a several media. Accordingly, Gill already provides a solution how to use several materials. Therefore, it does not appear that the provision of two compartments in Gill would serve any particular purpose of its own and thus nothing motivates one of ordinary skill to modify the system of Gill to comprise two compartments without hindsight bias from the present application.” The Examiner disagrees. Cadieux, as is in the embodiment of Fig. 1, also teaches a combination of several materials within a single compartment [0131]. Despite this fact, Cadiuex further teaches an alternative embodiment wherein materials are contained separately within two distinct compartments [Fig. 21; 0165]. Cadiuex would not suggest this alternative if it did not serve any particular purpose. Rather, one of ordinary skill in the art would appreciate that the provision of two compartments, each with a corresponding susceptor, would allow for separate heating and vaporization of the individual components, the vapors of which are then combined after vaporization, and would have been motivated to modify Gill in this manner for these reasons. 
Applicant argues “if a person of ordinary skill in the art that would have wanted to use two different flavor release materials, that person could simply have taken two cartridges of Gill and inserted them into the device of Gill.” The Examiner disagrees. A single cartridge containing two compartments would be more straightforward for a user in using the device of Gill and would flow naturally in view of the suggestion of Cadiuex. 
Applicant argues “it might even be concluded that Gill teaches away from liquids as it intends to reduce the likelihood of spillage [0007] associated with prior art vapor inhalers that atomize a liquid containing nicotine [0002]. Even if the Office does not find a teaching away, Gill discloses and refers to solid flavor-release medium only that may be adhered to the induction heatable element (See also [O010] °...attached to... in a simple manner’). This is not and would not be possible with a liquid medium. Therefore, one of ordinary skill would not have considered a cartridge comprising one or two compartments as in the present invention or as in Cadieux, and in particular not a cartridge comprising a liquid medium.” The Examiner disagrees. The article of Gill is not being modified to contain a liquid. Furthermore, the mere fact that Cadiuex teaches the use of liquids does not mean that Cadiuex is incompatible with Gill. One of ordinary skill in the art would have considered the cartridge of Cadiuex for the reasons disclosed above. A secondary reference does not have to be identical in configuration in order for it to be applicable to a primary reference. 
Applicant argues there is no incentive for a person of ordinary skill in the art to depart from Cadieux’s wicking system for liquids. This argument is not relevant because the cartridge of Cadiuex is not being modified in the rejection. Rather, the article of Gill is being modified. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reaction stoichiometry) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Cadiuex (US 2015/0245669). 
Regarding claim 1, Gill teaches an aerosol-generating article comprising a cartridge 26, the cartridge comprising: a first compartment comprising tobacco 30 (nicotine source) and a first induction heatable element 30 (susceptor) arranged within the nicotine source in the first compartment and being configured to heat the nicotine source [Fig. 2; 0070]. Gill does not teach a second compartment comprising a second substance source. Cadieux teaches a cartridge comprising two compartments, each with a substance source and respective susceptor such that vapors formed by the different materials may mix together [0165; Fig. 21]. It would have been obvious to one of ordinary skill in the art to modify the cartridge of Gill to include a second compartment comprising a second substance source and a second susceptor arranged within the second substance source configured to heat the second substance source so that vapors formed by the different materials may mix together. 
Regarding claim 2, modified Gill teaches the first compartment and the second compartment are arranged in parallel within the cartridge [Cadieux Fig. 21]. 
Regarding claims 4-6, Gill teaches first susceptor is arranged in a central portion of the respective first compartment and is an elongate susceptor in the form of a wire (strip) [0011]. 
Regarding claims 7-9, modified Gill teaches the cartridge further comprising a separation wall, separating the first compartment from the second compartment [Cadieux 0165]. Gill teaches an outer cartridge wall comprising thermally insulating material [0028-0029]. As thermally insulating material is already used in the cartridge of Gill, one of ordinary skill in the art would have found it obvious to use this same material as the separation wall in modified Gill to achieve predictable results. 
Regarding claim 10, Gill teaches the first is arranged longitudinally within the first compartment [Fig. 2]. 
Regarding claims 11-13, as modified Gill already teaches two compartments in parallel, each including a substance and a susceptor, the addition of a third parallel compartment comprising a third substance and third susceptor is considered a simple duplication of parts. The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The flavour-release medium of Gill [0009] is interpreted to read on the claimed “aerosol-modifying agent source”.
Regarding claim 15, Gill teaches the at least one of the first susceptor is in direct contact with the source [0010]. 
Regarding claim 16, the tobacco of Gill is interpreted to read on the claimed sorption element in which the sorption element in which the susceptor is embedded. Alternatively, Gill teaches interwoven fibers [0088] which also reads on the claimed sorption element.  
Regarding claim 19, Gill teaches a protective sleeve [0019], i.e. a first container that comprises the nicotine source inside the container. The article of Gill as modified by Cadiuex thereby includes a second container that comprises the second substance source inside the second container.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Monsees (US 2014/0366898).
Modified Gill does not teach the susceptor heating elements are different. Monsees teaches a vaporization device wherein the first heating element and the second heating element differ in at least one of shape, size, material, amount and distribution [0016, 0067]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the susceptor heating elements of modified Gill to specifically heat the separate substance sources according to their requirements.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Johnson (US 2015/0351456).
Gill teaches the cartridge is substantially cylindrical but does not teach sealed ends. However, this configuration is known in the art as taught by Johnson [0039] and would have been obvious to one of ordinary skill in the art to apply to the cartridge of modified Gill to achieve predictable results, e.g. extended storage and shelf life. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Paprocki (US 2016/0255879). 
Modified Gill does not teach an interior of either compartment is coated with a thermally conductive material. However, this configuration is known in the art as taught by Paprocki [0073] and would have been obvious to one of ordinary skill in the art to apply to the cartridge of modified Gill to act as a heat spreader to help dissipate any heat. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Modified Gill does not teach the article comprises a mouthpiece. Robinson teaches an aerosol-generating article comprises a filter 200 [Fig. 3; 0106], which would have been obvious to one of ordinary skill in the art to include with the article of modified Gill for filtering purposes. A filter reads on the claimed mouthpiece according to the instant specification. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Mamoun (US 2016/0219938).
Modified Gill does not teach the second substance source is an acid. Mamoun teaches a vaporizing system wherein the first substance source is a nicotine source and a second substance source is a lactic acid source or pyruvic acid source, wherein a chemical reaction occurs between the first vapor and the second vapor to form the third vapor comprising nicotine lactate [0086]. It would have been obvious to one of ordinary skill in the art to use lactic acid or pyruvic acid as the second substance source in modified Gill for the reasons above suggested by Mamoun.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747